ITEMID: 001-89552
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KUZMINSKIY v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1966 and lives in Rostov-on-Don, a town in the Rostov Region.
5. In 2002–03 the applicant stood trial for bribery but was acquitted. The applicant spent this time in pretrial custody.
6. On 30 December 2003 the Rostov Regional Court awarded the applicant against the Ministry of Finance 48,245.12 Russian roubles (RUB) in respect of pecuniary damage inflicted by the trial. This judgment became binding on 11 March 2004 and was enforced on 29 April 2005.
7. On 28 April 2005 the Presidium of the Regional Court awarded the applicant against the Ministry of Finance RUB 10,000 in respect of non-pecuniary damage sustained in pretrial custody. This judgment became binding on 28 April 2005 and was enforced on 21 March 2006.
8. On 4 April 2004 the Sovetskiy District Court of Rostov-on-Don adjusted the award of 30 December 2003 for the cost of living and awarded a further RUB 7,034.68.
9. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
